Appeal by defendant from an order of the County Court, Kings County, dated November 23, 1959, denying, without a hearing, his motion for resentence as a first felony offender, rather than as a second felony offender. On April 4, 1957, judgment was rendered by said court convicting defendant, on his plea of guilty, of attempted sale of narcotics as a felony, and sentencing him as a second felony offender to serve a term of 5 to 10 years. For the purposes of this appeal the order appealed from has been considered as one denying a motion to vacate a judgment of conviction, otherwise known as a motion or application for a writ of error coram nobis (Code Grim. Pro., § 517). Order affirmed. No opinion. Nolan, P. J., Kleinfeld, Christ, Pette and Brennan, JJ,, concur.